                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                        Case No. 16-cr-21-PP
       vs.

SAMY M. HAMZEH,

                     Defendant.


              HAMZEH’S SUPPLEMENTAL RESPONSE IN SUPPORT
                 OF DEFENSE’S PROPOSED TRANSCRIPTS

       Samy Hamzeh, by counsel, files this memorandum in support of admitting the

transcripts marked as Exhibits 3041-3153. There are two parts. The first sets out the law

governing the different theories of admissibility. The second, starting on page twenty,

has a chart laying out the grounds for each statement’s admissibility and a preview of the

relevance. This brief does not deal with Hamzeh’s post-arrest statements and their

admissibility. That is dealt with in a separate filing. The updated exhibit list is attached

as Exhibit A and the corresponding transcripts follow as Exhibits B–F.

       I.     The fundamentals of admitting the statements.

       While the government has taken the view that the defense cannot invoke the party-

opponent exception, so none of Hamzeh’s statements can come in, that is not the law. The

defense’s omnibus response (R.291) sets out the basic theories for admitting the

statements. And the government’s reply brief (R.298) does not take on that law. It simply

notes (without citation) that it “cannot be true that passages dozens of pages long are

                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 1 of 38 Document 310
admissible to show a party’s present sense impression.” R.298:18. It continues: “And it is

not correct that hundreds of hearsay statements are rendered admissible merely because

Hamzeh wishes to argue that they collectively induced him to do something.” Id. The

problem with the government’s argument and lies with its conception of what constitutes

hearsay and the exceptions to the hearsay rule.

       As explained below, virtually all of the transcripts the defense seeks to admit are

not hearsay. They are not out of court statements offered for the truth of the matter

asserted. Most of the statements are from the informants; the statements, to the extent

they represent a fact, are not true and they’re not offered to establish the truth of anything

but to show their effect on Hamzeh. Hamzeh’s statements then are relevant for context.

There are, of course, other statements that the defense seeks to admit, and they fall under

other categories—they are offered to show Hamzeh’s then-existing state of mind or his

present sense impression or as an excited utterance. While the first part of this

memorandum largely mirrors the arguments in the defense’s response brief (R.291), the

subsections that follow contain a more precise argument for each exception that will be

invoked in the chart.

       At its most basic level, these transcripts tell the story of this case. Just as in a bank

robbery case, where the critical evidence might be a contemporaneous video showing

what each person did at the time of the robbery, in this case, where machine guns were

purchased as the culmination of a five-month effort to get Hamzeh to commit a crime

(and the defense is entrapment) the transcripts are like a partial videotape—they show

what each person did and how they reacted. The conversations are what largely reveal
                                               2
                                                                          Federal Defender Services
                                                                                 of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 2 of 38 Document 310
the government’s inducement and they confirm Hamzeh’s lack of predisposition—

keeping in mind, of course, that that predisposition had to predate the first contact by the

informants. Jacobson v. United States, 503 U.S. 540, 549 (1992) (noting “the prosecution

must prove beyond reasonable doubt that the defendant was disposed to commit the

criminal act prior to first being approached by Government agents” (emphasis added)).

       A. Statements that are not offered for the truth are not hearsay.
       The first question is whether the transcripts are hearsay. Hearsay is, of course, an

out-of-court statement offered to prove the truth of the matter asserted. Fed.R.Evid.

801(c). But “an out-of-court statement offered for some other purpose, such as to show

that a statement was made, to demonstrate the statement’s effect on the listener, or to

show the circumstances under which subsequent events occurred, is not hearsay.” United

States v. Certified Envtl. Servs., Inc., 753 F.3d 72, 89 (2d Cir. 2014) (citation omitted). When

statements are not offered for “their truth, but for their effect on defendants’ state of

mind,” they aren’t hearsay. Id. See also United States v. Kohan, 806 F.2d 18, 22 (2d Cir. 1986)

(“The trial court erred in excluding Butler’s testimony. Lowery was not basing his defense

on the truth of Fellouris’s statements, but rather on the fact that they were made and that

Lowery believed them to be true”).

       Here, the majority of the statements offered are not hearsay for three principal

reasons. First, the statements are verbal acts; second, the statement’s truth is irrelevant or

the statement is false or it’s not offered for its truth; and three, the statements bear on

Hamzeh’s motive or intent. All of those types of categories boil down to the fact that the



                                               3
                                                                           Federal Defender Services
                                                                                  of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 3 of 38 Document 310
statements are offered not for their truth but to show their effect on Hamzeh, and

Hamzeh’s reaction.

       i.     Verbal Acts are not considered hearsay and are thus admissible.

       When statements are introduced as a verbal act, a statement whose truth is

irrelevant, then the statement is not hearsay. Carter v. Duoma, 796 F.3d 726, 735 (7th Cir.

2015) (officer’s instructions to informant “were not hearsay because they were not

‘statements’ making any factual assertions”). In situations where the statement’s

significance lies in the statement having been made—not in whether the statement is true

or not—then the statement is not hearsay. The Rules’ Commentary makes that clear: “[i]f

the significance of an offered statement lies solely in the fact that it was made, no issue is

raised as to the truth of anything asserted, [then] the statement is not hearsay.” Advisory

Committee Note to Fed.R.Evid. 801(c) (emphasis added); see also Schindler v. Seiler, 474

F.3d 1008, 1010 (7th Cir. 2007) (“Statements that constitute verbal acts (e.g., words of

contract or slander) are not hearsay because they are not offered for their truth.”). And

statements are not hearsay when they are offered to show the effect they induce—a

“statement that D made a statement to X is not subject to attack as hearsay when its purpose

is to establish the state of mind thereby induced in X.” 2 McCormick On Evid. § 249 (7th ed.)

(emphasis added); see also United States v. Norwood, 798 F.2d 1094, 1097 (7th Cir. 1986)

(statement “not offered to prove the truth of the matter asserted but to establish the

statements’ effect upon [defendant’s] state of mind . . . was not hearsay”).

       In an entrapment case (like this) the informants’ statements are important to show

the effect on Hamzeh’s state of mind. See United States v. Mayfield, 771 F.3d 417, 437 (7th
                                              4
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 4 of 38 Document 310
Cir. 2014) (en banc). The statements reveal Mike’s persistence and Hamzeh’s resistance.

In entrapment cases, the courts have been clear: “conversations concerning Branham’s

entrapment defense would not constitute hearsay.” United States v. Branham, 97 F.3d 835,

851 (6th Cir. 1996). In the Branham case, the court explained that “if the significance of a

statement ‘lies solely in the fact that it was made,’ rather than in the veracity of the out-

of-court declarant’s assertion, the statement is not hearsay because it is not offered to

prove the truth of the matter asserted.” Id. (citations omitted). The court continued with

a point that controls here: “defense counsel was attempting to offer the parties’

conversations as evidence of Branham’s state of mind in support of his entrapment

defense. Accordingly, the truth of the conversations would be irrelevant for purposes of the

defense, because the conversations’ significance would exist solely by the fact that they were made.”

Id. (emphasis added) (citations omitted). Indeed, here, the conversations are not being

offered for their truth—that’s irrelevant. It’s all about the fact that the statements were

made and their individual and cumulative effect on Hamzeh.

        That’s, in fact, always the case with entrapment defenses: the statement’s truth is

irrelevant; what matters is that it was said and its effect on the listener. Case law is very

clear on that point:

   •    “Santander’s statements were offered as evidence of Cantu's state of mind, bearing
        directly on his entrapment defense. Thus, the significance of the statements lies
        solely in the fact that they were made; the truth of the statements is irrelevant for
        that purpose. The trial court erred in concluding that the proffered statements
        were hearsay.” United States v. Cantu, 876 F.2d 1134, 1137 (5th Cir. 1989).

   •    On the issue of entrapment, defendant’s wife should have been permitted to testify
        about defendant’s conversation with informant in which he allegedly refused to

                                                 5
                                                                              Federal Defender Services
                                                                                     of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 5 of 38 Document 310
        engage in narcotics transaction, since “[t]he statements made by the husband were
        not self-serving declarations about a past attitude or state of mind, but were
        manifestations of his present state of mind, his immediate reaction to the
        proposal” United States v. Partyka, 561 F.2d 118, 125 (8th Cir. 1977).

   •    And, of course, when “testimony was not offered for the truth of the matter
        asserted but to show defendant’s state of mind as bearing on the entrapment
        defense, and therefore was not hearsay.” United States v. Lopez 147 F.3d 1, 6 (1st
        Cir. 1998).

And that is precisely what the defense is seeking to do with these transcripts. We want to

do two things: one, like in Cantu and Branham to show that the statements were made to

demonstrate the effect that they had on Hamzeh’s statement of mind. And two, like in

Partyka to show Hamzeh’s “immediate react to the proposal” which was to respond to

the government’s pressure to get a machine gun by rejecting it and insisting that he only

wanted a handgun.

        The fact that the statements were made covers all of the statements the defense

seeks to introduce. It stretches from Steve inserting the word machinegun into the early

October conversations, to Mike’s statements to Hamzeh in November, paying for the

shooting range and grooming Hamzeh to get “something more.” See Exhs. 3041–44

(statements with Steve); Exhs. 3050–54 (Mike’s statements at the range). It especially

encapsulates Mike’s repeated pressure on Hamzeh to get a machine gun on December 7

and 14. Exhs. 3064–81 (pressuring Hamzeh and Hamzeh’s insistence he just wants a

pistol). It covers Mike telling Hamzeh that they could go up north to shoot the

Kalashnikov. Exhs. 3106, 3123. And critically, they go to Mike’s “bait-and-switch” – his

statement that his gun (alternatively referred to as a Kalashnikov, AR-15, and machine

gun) was not an automatic, and the effect that had on Hamzeh, who believed that they
                                             6
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 6 of 38 Document 310
were getting a gun like Mike’s. Exhs. 3053, 3073, 3119, 3124. These are all verbal acts

meant to show Mike’s subtle grooming of Hamzeh—their effect on Hamzeh—the truth

of every statement is irrelevant. They show Hamzeh’s response both as context and his

then-existing state of mind; and thus, consistent with Branham and Cantu, the statements

are admissible.

       ii.     Statements that are not truthful are similarly not hearsay.

       The first basic theory for admitting the proposed statements is that they are offered

to show the effect they produced on Hamzeh and Hamzeh’s response. The second basic

theory for placing the proposed statements outside the hearsay bar is that the statements

themselves are not truthful or their truth is irrelevant. That is, the statements which the

defense seeks to introduce are not being offered for their truth—not only is the truth of

the statements immaterial, many (almost all) of the statements are false. See United States

v. Whiteagle, 759 F.3d 734, 757 (7th Cir. 2014) (noting “statements were not admitted for

their truth . . . the statements were quite obviously false. Consequently, they did not constitute

hearsay” (emphasis added)); Anderson v. United States, 417 U.S 211, 219–20 (1974)

(statements introduced that were not offered into evidence to prove the truth of the

matter asserted, but “to establish a foundation for later showing, through other

admissible evidence, that they were false” were admissible non-hearsay). This is, in fact,

a slight variant of the first theory—if the truth is irrelevant, the statement is a verbal act.

       Given the importance of these statements (they show Hamzeh’s innocence), these

subtle differences for admissibility are worth citing and briefing. Indeed, it’s always true

that the same piece of evidence can be admitted under multiple theories. Some may be
                                                7
                                                                            Federal Defender Services
                                                                                   of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 7 of 38 Document 310
more persuasive than others. Thus, while the difference between admitting a statement

as a verbal act where the truth is irrelevant and a statement that is false is slight, the

second basis equally supports the admission of other statements. Whiteagle, 759 F.3d at

757.

        Here, the statements are filled with a cacophony of lies. These range from really

obvious (the Masons are actually ISIS), and that Mike has a friend on whose farm they

can shoot the weapons. See Ex. 3072, 3100, and 3118. And they include a host of other

statements like Hamzeh’s fanciful lies about his mom being hospitalized for a heart attack

or that he was interrogated by the FBI and had $7,000 and his various means of escaping

“the plan.” See Ex. 3046, 3060, 3015, 3107, 3111. These statements are false and since they

are not offered for their truth but to show Hamzeh’s response to the pressure, they are

not hearsay.

        iii.   Statements are offered for motive or intent are not hearsay.

        The central point that can’t be lost in ruling on these statements is that they’re

being introduced to show how the statements influenced Hamzeh, and to show his state

of mind. They are coming in to show that the statements were made, and the effect upon

Hamzeh. Branham, 97 F.3d at 851 (conversations were “evidence of Branham’s state of

mind in support of his entrapment defense. Accordingly, the truth of the conversations

would be irrelevant for purposes of the defense, because the conversations’ significance would exist

solely by the fact that they were made.” (emphasis added)). That is the blanket theory for the

admission of virtually all of the statements. United States v. Appolon, 715 F.3d 362, 372 (1st

Cir. 2013) (introduced not “for the purpose of establishing the truth of the assertions
                                                 8
                                                                              Federal Defender Services
                                                                                     of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 8 of 38 Document 310
contained” but to “prove that the statements were made” were not hearsay (citations

omitted)). The statement’s truth is either immaterial or the statement is patently false.

Instead, “the significance of the statements lies solely in the fact that they were made; the

truth of the statements is irrelevant for that purpose.” Cantu, 876 F.2d at 1137.

       In addition, there is also the fact that the statements provide continuity and explain

the parties’ behavior and show the speakers’ motivations. See United States v. Conn, 769

F.2d 420, 422 (7th Cir. 1985) (noting “the conversations between Hake and Judge Devine

were not hearsay because they were not offered for the truth of the matters asserted” but

as “verbal acts” establishing “background and continuity and explanation of the

subsequent taped conversations”). As such, they are not hearsay but constitute verbal

acts. To quote Weinstein’s Federal Evidence: “Testimony is not hearsay if it is offered only

to show the context within which parties had been acting, or to show a party’s motive or

intent for behavior.” 5 Weinstein's Federal Evidence § 801.11 (2019).

       There is admittedly a slight (almost academic) distinction between the statements

covered by the category of verbal acts—if the truth is immaterial then it’s not hearsay.

End of the analysis. Yet courts are quick to offer other justifications and (again) given the

importance of these statements, the defense is citing these more nuanced views of “verbal

acts.” Thus, not only are the statements admitted to show the cumulative and individual

effect on Hamzeh as verbal acts, the truth of which is not at issue, but also some of the

statements show the background, continuity and explanation of the parties’ behavior.

Indeed, that is often the case with Hamzeh’s statements; they either provide his then-

existing state of mind or context for the informants’ statements.
                                             9
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 9 of 38 Document 310
       Examples of this will, naturally, overlap grounds for other statements but they

include conversations about Mike having a place up north where they can go shooting

with the rifles, which originates in December and stretches into the day of the arrest. Exhs.

3072, 3106, 3123. That is both subtle behavior to convince Hamzeh to get a gun but it also

explains the parties’ behavior and what they were going to do with them. Exhs. 3072,

3106, 3123, 3129, 3134. Statements admitted to supply elements of background,

continuity, and explaining behavior also extends to the conversations about licensing

guns, and it encapsulates the way Mike’s gun was presented as a Kalashnikov and a

machinegun—just a “machinegun” that wasn’t automatic. Exhs. 3051, 3053, 3091, 3120,

3124 And it would include conversations about Hamzeh’s need for a pistol for protection,

while continually rejecting offers for a machine gun.

       iv.    Conclusion.

       The statements that the defense seeks to admit are verbal acts (the truth of the

statements is immaterial) and like the courts in Cantu, Branham and Partyka, and the

others cited above, this Court should admit them all. Branham, 97 F.3d at 851

(conversations were “evidence of Branham’s state of mind in support of his entrapment

defense”). These statements aren’t covered as hearsay—the statements aren’t offered for

their truth, or the statements are false, or (again with some overlap) the statements go to

show the context of the parties’ behavior. In other words, the statements establish the

calculated campaign of persuasion that the informants used on Hamzeh—the subtle (and

not so subtle) grooming and manipulation that Mike and Steve subjected Hamzeh to, all

of which brought Hamzeh to the point of purchasing the machine gun and all of which
                                             10
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 10 of 38 Document 310
is offered to show the effect on him. In other words, the statements are not hearsay and

are admissible.

       B. Other statements fall under the hearsay exceptions and are thus admissible.

       In the defense’s view, all of the statements don’t fall under the definition of

hearsay. There are, however, a few statements that the government might argue are not

verbal acts but hearsay—including among the most important statements of the case:

Hamzeh’s statements during and after the buy that this is not the gun they agreed to, it’s

a different gun. Given the importance of these statements and the need to avoid piece-

meal briefing during trial, the defense is supplying these additional theories for the

statement’s admissibility. Thus, even if the statements are hearsay, then they can be

admitted under different exceptions. The following sub-points address the law governing

the hearsay exceptions of then existing state of mind, present-sense impression, excited

utterance, rule of completeness, and the Constitutional right to present a defense. See

Fed.R.Evid. 803(1)–(3).

       i.     The statements are also offered for the state of mind exception

       Rule 803(3) excludes from hearsay statements that are offered to show the

declarants then existing state of mind: “[a] statement of the declarant’s then existing state

of mind ... but not including a statement of memory or belief to prove the fact

remembered or believed.” Fed.R.Evid. 803(3). The exception extends beyond the bare

assertion of a declarant’s then existing state of mind and extends to the declarant’s

intentions at the moment the words were spoken. United States v. Peak, 856 F.2d 825, 834

(7th Cir. 1988) (state-of-mind exception to hearsay rule is not limited only to bare
                                             11
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 11 of 38 Document 310
assertions of state of mind and does not necessarily prohibit details of conversation); see

also Catalan v. GMAC Mortg. Corp., 629 F.3d 676, 695 (7th Cir. 2011). Put more precisely,

the Rule is that the “statement must relate to the declarant’s state of mind as it existed at

the time it was uttered.” Peak, 856 F.2d at 833. And, of course, there is always the

“possibility that an expression of state of mind on one occasion may be relevant to state

of mind at a later time where the statement reflects ‘a continuous mental process.’” United

States v. Farhane, 634 F.3d 127, 172 (2d Cir.2011) (Raggi, J., concurring) (quoting United

States v. Cardascia, 951 F.2d 474, 488 (2d Cir.1991)).

        Under this exception, courts have (in a variety of situations) upheld the

admissibility of statements that capture the declarant’s state of mind at the moment it’s

uttered.

    •   The defendant’s statements “on the telephone reflected his present state of mind when
        told of the ‘capture plan’” (to kidnap the drug dealer, not to take his drugs and
        distribute them) he thought “the idea was ‘crazy,’ but he was willing to cooperate.
        Bennie offered these statements to show that he lacked the requisite state of mind
        for conviction.” Peak, 856 F.2d at 833 (emphasis added).

    •   A loan officer’s statements, offered through plaintiff’s testimony, that plaintiffs’
        home-equity loan applications would not be approved until their foreclosure was
        removed, were expressions of bank’s intentions, and thus were admissible as “a
        statement of the declarant’s then existing state of mind” under Rule 803(3).
        Catalan, 629 F.3d at 694–95.

    •   The court held that it was error to exclude the defendant’s statement “I only came
        here to get some cigarettes real cheap” because the “statement exhibited the
        defendant’s then existing state of mind.” United States v. DiMaria, 727 F.2d 265,
        270–71 (2d Cir. 1984)

Those principles apply equally here. But before addressing the specifics of these

statements, it’s worth noting that the Peak case (from this Circuit) cited the Partyka case

                                              12
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 12 of 38 Document 310
out of the Eighth Circuit for the proper use of the state of mind exception. The same

principles apply here to many of Hamzeh’s statements. Peak, 856 F.2d at 833 (noting “[t]he

Second and Eighth Circuits have applied the state-of-mind exception to hearsay

statements similar to the ones here.”) (citing DiMaria, 727 F.2d at 270–71, and Partyka, 561

F.2d at 125). In Partyka, the defense was entrapment and the court held the defendant’s

statement (as recounted by his wife) should have been admitted to show he was

entrapped. 561 F.2d at 125 (the statements “were manifestations of his present state of

mind, his immediate reaction to the proposal”).

       Thus, when this Court considers Hamzeh’s statements there are many that even if

the Court finds they are not verbal acts, that would fall under Rule 803(3). Statements

about Hamzeh’s exclamations of joy the first time Mike took him to the shooting range.

Exhs. 3051–54. Statements rejecting Mike’s offer for a machine gun and instead saying

(repeatedly) I only want a pistol for protection, also fall under the Rule as in Partyka. Exhs.

3062–81. So too do Hamzeh’s statement on the day he backed out: “we can’t do it, it is

forbidden.” Exhs. 3112, 3118. And critically, his statements the day of the arrest: that this

is not the same gun! See Exhs. 3138, 3153. All of those are admissible under Rule 803(3) to

show Hamzeh’s then existing state of mind. Partyka, 561 F.2d at 125 (the statements “were

manifestations of his present state of mind”).

       ii.    Hamzeh’s statements are admissible as a present sense impression

       There is some natural overlap between the exception for then existing state of mind

and that for a present sense impression under Rule 803(1). Both encapsulate statements

that are made without a narrative or calculated force and instead reflect how the
                                              13
                                                                          Federal Defender Services
                                                                                 of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 13 of 38 Document 310
declarant is then (at that moment) feeling, thinking, or perceiving an event. When it

comes to this exception, the Seventh Circuit has succinctly described the rule this way:

statement must “describe an event or condition without calculated narration,” and “must

have been made while the speaker was perceiving the event or condition, or immediately

thereafter,” and “speaker must have personally perceived the event or condition

described.” United States v. Ruiz, 249 F.3d 643, 646–647 (7th Cir. 2001). That is, the

statement must be simultaneous or close to the event. 5 Weinstein's Federal Evidence §

803.01 (2019). And here, because all of the statements are simultaneous with the events

that they are describing (the recordings are real time) there are also no memory problems

when it comes to a recording. See Makuc v. American Honda Motor Co., 835 F.2d 389, 391–

392 (1st Cir. 1987) (noting “a statement that is otherwise excludable as hearsay may be

admitted if it describes or explains a conditions, and if it was made while the declarant

was perceiving the event or immediately thereafter”); United States v. Danford, 435 F.3d

682, 687 (7th Cir. 2005) (description of conversation less than a minute after it had

concluded constituted present sense impression). So many of Hamzeh’s statements (if

they are considered hearsay) would fall under that exception. This would include

Hamzeh’s statements at the gun range, that this is awesome would be a present-sense

impression. Exhs. 3050–51. That Mike’s gun has a clip of 35 that Hamzeh doesn’t know

how to load. Exhs. 3051–53. His statements of excitement at shooting. See id.

      iii.   Hamzeh’s statements as excited utterances.

      The overlap with these statements is obvious. There are, however, two statements

that (again) if they are deemed hearsay would stand as excited utterances. An excited
                                           14
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
    Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 14 of 38 Document 310
utterance is, of course, a “statement relating to a startling event or condition, made while

the declarant was under the stress of excitement that it caused.” Rule 803(2). The excited

utterance exception “allows for a broader scope of subject matter coverage than the

present sense impression. This is because the excited utterance exception includes a

statement relating to a startling event. while the present sense impression exception is

limited to describing or explaining the event.” 5 Weinstein’s Federal Evidence § 803.04. The

requirements for a hearsay statement to constitute an excited utterance are: a startling

occasion; a declarant who appears to have had the opportunity to personally observe the

events; a declarant who was under the stress of excitement when making the statement;

a statement relating to the circumstances of the startling occasion. Id..

       Here, Hamzeh’s statements during the gun buy and those afterwards in the car,

where he shouts that this is a different gun would qualify as an excited utterance. First,

there is a startling occasion, the gun he agreed to buy “like Mike’s” was not what was

supplied. He was there, observing the sale and expressed his reservation. He was under

the stress of the moment. And it related to the circumstances of the startling occasion—

this was a different gun. The only issue that could be had within the scenario presented

is that his statement, yelling at Mike that this is a different gun and it’s not right, is that it

took place in the car a minute later. But that doesn’t undermine the exception. See United

States v. Joy, 192 F.3d 761, 767 (7th Cir. 1999) (“The fact that [defendant] was answering

questions, rather than giving a spontaneous narrative, [did] not indicate that he was not

excited when he provided the answers. . . the fact that declarations [are] responses to

questions [does] not destroy their ‘spontaneity’” (citations omitted)). Thus, Hamzeh’s
                                               15
                                                                            Federal Defender Services
                                                                                   of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 15 of 38 Document 310
statement that this is a different gun, both at the time of the purchase (with the

undercover agents) and then again in the car with just Mike and Steve would qualify as

excited utterance.

       iv.    The informants’ statements are not hearsay and Hamzeh’s response
              statements.

       This final sub-point applies to both statements that are not offered for their truth,

and to the statements that come in under Rules 803(1) and (3). The defense is offering the

proposed statements as verbal acts, establishing that the statements were made, the effect

on Hamzeh, his present state of mind, and the continuity and explanation of Hamzeh’s

(and the informants’) behavior. Each basis is well-established and accepted as grounds

for entering the statements into evidence. In other words, the statements are not hearsay,

and thus the government is mistaken that they cannot be admitted into evidence.

       Of course, the defense cannot put the informants’ statements in and leave out

Hamzeh’s in the same conversation, nor can the defense pluck out a sentence and leave

it without any context. Recently, in United States v. Fernandez, the Seventh Circuit was

clear that when it comes to introducing a statement, one side of a conversation cannot be

divorced from another; rather, a jury is entitled to hear it all: “What Frusti asked of or

said to Voecks during interrogation was not offered for its truth, but rather to establish

what questions or statements Voecks was responding to and the effect the former had on

Voecks as the listener.” 914 F.3d 1105, 1111 (7th Cir. 2019). In that case, like Hamzeh’s

“[t]his was a legitimate non-hearsay purpose aimed at providing the jury with the full

context of Voecks’ prior statements.” Id.; see also United States v. Woods, 301 F.3d 556, 561

                                             16
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 16 of 38 Document 310
(7th Cir. 2002) (informant’s side of recorded conversation with defendant admissible “to

provide context”). The Court in Fernandez continued: “Consequently, the hearsay rule did

not support the court's decision to preclude the defense from establishing both sides of

the interrogations through Voecks himself.” 914 F.3d, 1111–12. Thus, there is no basis for

the government to argue that Hamzeh cannot introduce the transcripts or that they come

in on a piecemeal basis, with simply Mike’s or Steve’s words and Hamzeh’s omitted. In

fact, this is the same argument the government relies on to admit the informant’s

statements – they provide context for Hamzeh’s.

       The Fernandez case goes to the heart of the back and forth of dialogue, but the rule

of completeness also encapsulates statements that place matters into context and explain

what’s being said. The government has provided the oft-cited example of it “would be

accusing the Biblical David of blasphemy for saying, ‘There is no God,’ his full statement

being, ‘The fool hath said in his heart, there is no God.’” R.272:16 (quoting Untied States

v. Lefevour, 798 F.2d 977, 981 (7th Cir. 1986)). And that’s an accurate quote, but not an

accurate reading of the case. The holding is much broader than plucking out the predicate

of a sentence and presenting it as a full statement. In deciding whether Hamzeh was

induced to purchase the machine guns, the jury has to look at the informants’ course of

conduct and it’s not enough to hang on to a line here or there. That is, it’s impossible to

isolate a stray statement here or there. The statements have to be given their full context

within not just the conversation they appear in but also, in some instances, within several

conversations. After all, since predisposition is measured from Hamzeh’s first contact

with the informants (here, either August or September, depending on how the Court
                                            17
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 17 of 38 Document 310
rules with the jury instructions), all subsequent conversations must be considered for

their impact on him—i.e., how they induced him into purchasing the machine gun.

       The demand that context be fairly given is rooted in the common law. In Beech

Aircraft Corp the Supreme Court noted that the common-law rule of completeness

underlies Rule 106: “The opponent, against whom a part of an utterance has been put in,

may in his turn complement it by putting in the remainder, in order to secure for the

tribunal a complete understanding of the total tenor and effect of the utterance.” Beech

Aircraft Corp. v. Rainey, 488 U.S. 153, 171 (1988) (citing Wigmore, Evidence in Trials at

Common Law (1978)). That is, the defense has the right to insist that additional portions to

the government’s transcripts be admitted to the jury. So long as the additional portions

are relevant to the statement and they explain or qualify the portion offered by the

government. See United States v. Walker, 652 F.2d 708 (7th Cir. 1981).

       If the evidence is relevant, the court considers whether (1) the proposed evidence

explains the admitted evidence; (2) the proposed evidence places the admitted evidence

in context; (3) admission of the proposed evidence will avoid misleading the trier of fact;

and (4) admitting the proposed evidence will insure a fair and impartial understanding

of all of the evidence.” United States v. Reese, 666 F.3d 1007, 1019 (7th Cir. 2012), See also

United States v. Sweiss, 814 F.2d 1208, 1211-12 (7th Cir. 1987). The governing principle is

that under Rule 106, additional evidence is admissible if it is necessary to correct a

misleading impression. “If otherwise inadmissible evidence is necessary to correct a

misleading impression, then either it is admissible for this limited purpose by force of

Rule 106… or, if it is inadmissible [because of privilege], the misleading evidence must
                                             18
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 18 of 38 Document 310
be excluded too.” United States v. Le Fevour, 798 F.2d 977, 981 (7th Cir. 1986). That is, the

defense’s right to present an accurate picture of the quote supersedes other rules of

evidence.

       At this point, it’s a difficult proposition to argue what precise statements come in

under the Rule of Completeness. If the Court limits many of the government’s statements

about Israel, the defense will not need to bring in some of the marked statements. Thus,

while all of the statements marked below can come in under an evidentiary basis as a

verbal act or an exception to the bar on hearsay, many would come in also to correct a

misimpression left by the government’s excerpts. After all, the agents and informants

chose which conversations to record and have selectively chosen from those

conversations the portion that don’t present an accurate picture of the manipulation that

the informants subjected Hamzeh to—introducing him to guns, taking him to the gun

range, pressuring him to get a gun, and his resistance to their pressure. The following

relevant transcripts should be presented to the jury, so it can fairly decide whether the

government induced Hamzeh to get a machine gun.

       II.    The constitutional right to present a defense.

       The defense has set forth the various bases for admitting Hamzeh’s statements

below, particularly how they relate to the rules of evidence. What can’t be lost in all this

is that the Rules of evidence are meant to enshrine fairness and reliability into the truth-

seeking process of a trial. That’s their purpose. And when it comes to a criminal

defendant’s right to present a defense, the Sixth Amendment trumps those Rules. Holmes

v. South Carolina, 547 U.S. 319, 324–25 (2006). Here, the evidence the defense seeks to

                                             19
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 19 of 38 Document 310
admit is admissible under the Rules of evidence but even if it weren’t, the Court would

still have to admit Hamzeh’s statements particularly those on December 7 and 14, January

24 and 25, and those that show the ambiguity that surrounded the guns Hamzeh thought

he was getting and Mike’s bait-and-switch move.

       Those statements reveal so much about this case. They reveal not just Hamzeh’s

lack of predisposition to have a machine gun, the December statements are Hamzeh being

presented with the opportunity and saying no! he just wants a handgun. And it reveals

the pressure that’s being placed on him. Indeed, the recording (when Mike knows he’s

recording) is indicative of what Hamzeh likely experienced every day he met with Mike.

The conversations that follow and that are attached to this brief as Exhibits B–F spell that

out with great clarity. Mike’s insistence and Hamzeh’s resistance are laid bare. And in a

case where his freedom is on the line, he has the right to present this evidence to the jury.

       III.   The specific basis for each exhibit

       The authority for each statement is laid out above. In the chart each exhibit is

addressed, including the disk and page number. Rather than cite cases, a quick reference

to the underlying rule or principle for each statement is referenced. Some of these

statements (many) will be unnecessary depending on how the Court rules on the motion

in limine limiting the government’s statements. But it is better to take care of this in one

fell swoop.




                                             20
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 20 of 38 Document 310
Exhibit   Disk and Page       Authority
Number    Number
3041      DD 11 page 4 - 5  Verbal act, truth irrelevant, and to show Steve is first
                            to mention machine guns.
3042      DD11 page 16      Verbal act, truth irrelevant, and goes to show Steve
                            again mentions machine guns.
3043      DD14 page 9-10    Verbal act, truth irrelevant, it’s a lie. Also to show
                            Hamzeh’s fanciful lies to save face with his boasts.
3044      DD14 page 40      Verbal act, truth irrelevant, and goes to Hamzeh’s
                            statement of mind. It goes to show Hamzeh’s deep
                            friendship with Steve and provides context for other
                            statements about his love for Steve.
3045      DD22 page 5       Verbal act, truth irrelevant. It shows Mike’s first
                            mention of training.
3046      DD22 page 8-9     Verbal act, truth irrelevant. It goes to Mike showing
                            Hamzeh videos, questioning Hamzeh’s masculinity,
                            calling him a wuss, and Hamzeh’s lies about his mom
                            being sick so he backed out.
3047      DD22 page 23 - 24 Verbal act, truth irrelevant. It shows Mike instigating
                            talk about sensitive religious matters—burning the
                            Quran. It also shows the effect of Mike introducing
                            Hamzeh to firearms.
3048      DD22 page 30      Verbal act, truth irrelevant. It establishes Mike’s use of
                            Steve to manipulate Hamzeh through his relationship
                            with Steve. And it provides context for later
                            statements.
3049      DD22 page 33      Verbal act, truth irrelevant. Shows Mike’s sympathy
                            appeals to how bad things are for him, and Hamzeh
                            hedging on his statements about what they’d do in
                            Jordan. Also necessary for context if government’s
                            statements come in.
3050      DD22 page 42 - 45 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                            mind. Shows Mike’s efforts to use of money to
                            influence Hamzeh, and Mike’s ability to take the lead
                            of things. This includes purchasing the bullets and
                            Hamzeh’s ignorance of bullets and shooting ranges,
                            which tie in to later statements.
3051      DD22 page 57 - 76 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                            mind, Hamzeh’s then existing state of mind, and
                            establishes Mike’s grooming pattern for Hamzeh. It’s
                            Hamzeh’s first time at a shooting range, Mike’s
                            reference to his other gun as a machine gun (58), Mike

                                        21
                                                                   Federal Defender Services
                                                                          of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 21 of 38 Document 310
                           baiting Hamzeh by telling he can get him a gun, and
                           Mike flattering Hamzeh about his shooting. Their
                           interchangeable use of the term machine gun with
                           semi-automatic rifles (74), and Hamzeh’s ignorance of
                           what is required for gun ownership and how he can
                           buy one (74), and Hamzeh’s desire for a pistol (75).
                           And Hamzeh’s excitement at going the first time, and
                           various reflections of Hamzeh’s ineptness and
                           response to Mike about getting a pistol.
3052     DD22 page 80 - 81 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind. Shows Mike’s efforts to create a friendship with
                           Hamzeh, and that Mike is in control.
3053     DD22 page 82 - 83 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind. Uses the term Kalashnikov interchangeably
                           with semi-automatic and what earlier was referred to
                           as a machine gun. Also, establishes that Mike’s gun is
                           not an automatic (83). And the price he paid, $760. (82).
3054     DD22 page 101     Verbal act, truth irrelevant effect on Hamzeh’s state of
                           mind. Shows Mike making sure Hamzeh enjoyed the
                           shooting range. Making it special. Again, part of the
                           grooming.
3055     DD25 page 3       Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind. Shows Mike early and frequent tendency to
                           send Hamzeh videos and early appeals to Hamzeh’s
                           religious sensibilities.
3056     DD25 Page 14 –    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         15                mind. Shows the relationship that Mike cultivated
                           around guns and shooting with Hamzeh.
3057     DD30 page 7 – 8   Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Mike’s persistence and Hamzeh’s resistance,
                           and (importantly) insistence on a pistol and Mike’s
                           statements trying to push Hamzeh to talk about
                           violence. Knowing he is recorded, he feeds lies to
                           Hamzeh, who corrects him: “I told you that I want it
                           for work.” (Tr.8). To the extent it is thought hearsay, it
                           is a present sense impression and then existing state of
                           mind.
3058     DD30 page 11      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then-existing state of mind
                           Shows Hamzeh’s interest in a handgun and Mike’s
                           role as a source of the handgun.

                                       22
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 22 of 38 Document 310
3059     DD34 page 12      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Hamzeh’s interest in a handgun and Mike’s
                           role as a source of the handgun and Mike’s control
                           over it. It also establishes that there are conversations
                           about legal handguns that are not recorded.
3060     DD34 page 17      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Hamzeh’s desire for attention and his lies: he
                           was never interrogated by the FBI, during the time he
                           was being monitored by the FBI.
3061     DD34 page 28 - 29 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Discussion concerning attacks on Muslims and the
                           need for a Kalashnikov to protect the mosque and the
                           lawful right to do so. An important theme in the later
                           recordings.
3062     DD37 page 7 - 8   Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Hamzeh’s transience and ambivalence and
                           Mike’s frustration with Hamzeh and his changing
                           words, including Mike’s pressure for them to go
                           shooting again—feeding Hamzeh’s interest in guns
                           and grooming him.
3063     DD37 page 17 - 18 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Mike’s pressure and Hamzeh’s advice: “I told
                           you, live your normal life here, you’re stupid.” (17)
                           Also shows Mike’s pressure to go shooting again and
                           stoking or feeding Hamzeh with fears and reminding
                           Hamzeh how much he liked shooting.
3064     DD45 PT2 page 6 Verbal act, truth irrelevant, also not truthful, effect on
         -8                Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Hamzeh talks about training in sense of
                           physical, giving context. Mike lies about having family
                           in Texas and his connections there, capable of getting
                           a pound of marijuana for $300. (Tr. 7). Showing his
                           desire to foster a friendship with Samy, who smoked
                           marijuana. Also, Mike bringing up handguns again
                           and questioning why Hamzeh would want one.
3065     DD45 PT3 page 4 Verbal act, truth irrelevant, also not truthful, effect on
         -5                Hamzeh’s state of mind, and Hamzeh’s then existing

                                       23
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 23 of 38 Document 310
                           state of mind. Shows Mike instigating conversation
                           about additional persecution of Muslims with
                           stepping on the Quran and how “real men
                           would not let that happen.” (Tr. 5). Also, shows Mike
                           taking the lead to Gander Mountain.
3066     DD45 PT3 page     Verbal act, truth irrelevant, also not truthful, effect on
         10 - 13           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Shows Mike agitating Hamzeh with lies
                           about persecution of Muslims and fears of having
                           weapon bans. (Tr.10) Also, shows Mike’s pressure
                           degrading a handgun and pushing a machine gun as
                           well as Hamzeh’s expressed desire for a handgun.
                           (11).
3067     DD45 PT 3 page    Verbal act, truth irrelevant, also not truthful, effect on
         16 - 17           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Shows Mike’s pressure on Hamzeh to
                           get a gun, turning Hamzeh’s interest in handguns and
                           (again) insisting on or pushing a machine gun.
3068     DD45 PT 3 page    Verbal act, truth irrelevant, also not truthful, effect on
         18 - 19           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike exaggerating Hamzeh’s statement
                           about things flaring up with a new president, to him
                           talking about “shooting Americans.” (Tr.18). It also
                           includes Hamzeh’s statements about wanting a
                           handgun to protect himself and Mike again pushing
                           more. These again show Mike’s persistence and
                           Hamzeh’s resistance, which doesn’t depend on the
                           truth of the statement. All of Hamzeh’s handgun
                           statements are “manifestations of his present state of
                           mind, his immediate reaction to [Mike’s] proposal” for
                           a machine gun. Partyka, 561 F.2d at 125.
3069     DD45 PT 4 page    Verbal act, truth irrelevant, also not truthful, effect on
         11 - 12           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. It is again Hamzeh talking about getting
                           a pistol and Mike goading him to get something else
                           and Hamzeh rejecting it: “Where do I get a
                           Kalashnikov now? Do I have the money to get a
                           Kalashnikov?” Only for Mike to respond that he has
                           contact in Texas and he has a Kalashnikov.
3070     DD45 PT 4 page    Verbal act, truth irrelevant, also not truthful, effect on
         13 - 14           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike is again pushing a Kalashnikov on

                                     24
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 24 of 38 Document 310
                           Hamzeh and Hamzeh again says all he wants is a
                           pistol.
3071     DD45 PT 4 page    Verbal act, truth irrelevant, also not truthful, effect on
         14                Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike is again prodding Hamzeh by
                           appealing to his religious sensibilities and those who
                           would step on the Quran.
3072     DD45 PT 4 page    Verbal act, truth irrelevant, also not truthful, effect on
         15                Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Rule of completeness. Mike tells
                           Hamzeh that they can go shooting up north, in an
                           open field, fostering friendship and comradery. This
                           idea originates with him.
3073     DD45 PT 5 page 3 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike again grooming Hamzeh by
                           showing him semi-automatic, legal rifles. An AR-15.
                           This also gives context to other statements about the
                           type of firearm that Mike has and that Hamzeh thinks
                           he’s buying.
3074     DD45 PT 5 page 7 Verbal act, truth irrelevant. To the extent it’s thought
         -8                hearsay, it would be a then existing state of mind and
                           present sense impression.
                           Mike sowing further confusion with Hamzeh and his
                           understanding of what guns Mike has. The guns are
                           not automatic, they have serial numbers, but they are
                           illegal. It also shows Hamzeh’s then existing state of
                           mind about them: if they catch you, they will fuck you.
3075     DD51 page 19 –    Verbal act, truth irrelevant, also not truthful, effect on
         20                Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike again encourages Hamzeh’s
                           interest in guns and wants him to show off his
                           shooting skills at the range.
3076     DD51 page 21 - 22 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike again encourages Hamzeh’s
                           interest in Mike’s Kalashnikov and shooting at bottles
                           in an open field.
3077     DD51 page 28 - 29 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike again brings up the treatment of
                           Muslim women and them being raped.

                                       25
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 25 of 38 Document 310
3078     DD51 page 30 - 31 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike is again appealing to Hamzeh’s
                           manhood and national pride, and it is small
                           statements preying on the fears he’s instigated about
                           Hamzeh (and other Muslims) not being able to buy
                           weapons.
3079     DD51 page 51 - 52 Verbal act, truth irrelevant, also not truthful ,effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike again pressures Hamzeh and
                           shows him a weapon at the store and says it’s a
                           “Kalashnikov.” Again, this would be a legal firearm.
                           And when he says “you said, you want one?” Hamzeh
                           responds “A handgun, what do you mean like what?”
                           (52)
3080     DD51 page 55 - 56 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Mike is again pressuring Hamzeh to get
                           a machine gun and Hamzeh (again) rebuffs him and
                           says he just wants a handgun. Also, there is Mike
                           taunting Hamzeh that if he wants a handgun why
                           doesn’t he buy one, for $550. The significance of the
                           statement is him declining the overture for something
                           more and wanting a handgun.
3081     DD51 page 60 - 63 Verbal act, truth irrelevant, also not truthful, effect on
                           Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Hamzeh is talking about going on
                           vacation and Mike continues to return the
                           conversation to getting a Kalashnikov.
3082     DD73 PT 1 – 5     Verbal act, truth irrelevant. This is the first mention of
         page 12 - 13      the Masons and it comes from Steve addressed to
                           Mike, showing this was a recent development.
3083     DD73 PT 1 – 5     Verbal act, truth irrelevant, also not truthful, effect on
         page 15 - 17      Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. The statement shows that Mike has
                           planned all this: “I swear, [Mike] had prepared the
                           situation for us.” The statement also establishes that
                           Mike gets the bullets for the group and that the talk of
                           Texas is a continuation of Mike’s earlier statements.
3084     DD73 PT 1 – 5     Verbal act, truth irrelevant, also not truthful, effect on
         page 18 – 19      Hamzeh’s state of mind, and Hamzeh’s then existing
                           state of mind. Again shows Mike is in control, that the

                                       26
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 26 of 38 Document 310
                            plan is with the people from Texas. (18) And it shows
                            the small hurdles that Hamzeh puts up—including
                            needing four people and that they shouldn’t rush
                            anything. (19)
3085     DD73 PT 1 – 5      Verbal act, truth irrelevant, also not truthful, effect on
         page 21 - 22       Hamzeh’s state of mind, and Hamzeh’s then existing
                            state of mind. This shows allusions to a previous plan,
                            when Mike was not recording and that he pressured
                            Hamzeh in.
3086     DD73 PT 1 – 5      Verbal act, truth irrelevant, also not truthful, effect on
         page 51 - 54       Hamzeh’s state of mind, and Hamzeh’s then existing
                            state of mind. The discussion shows Mike as the leader
                            and mocking the other two. It also shows the
                            interchangeable use of machine gun and Kalashnikov
                            and Mike’s semi-automatic. (53).
3087     DD73 PT 1 – 5      Verbal act, truth irrelevant, also not truthful, effect on
         page 63 - 66       Hamzeh’s state of mind, and Hamzeh’s then existing
                            state of mind. Hamzeh uses the term machine gun to
                            refer to Mike’s weapon. (65). And the three talk about
                            using a machine gun in an open area, where they can
                            practice shooting. (66).
3088     DD73 PT 7 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         12                 mind, and Hamzeh’s then existing state of mind. The
                            statement shows that Hamzeh is all talk, that Steve
                            considers him “naïve,” and that he “invites people as
                            if he is going to Miami on vacation.” It shows Mike
                            and Steve’s frustration with Hamzeh, and their
                            perception of his ambivalence and that he’s all talk.
3089     DD73 PT 8 page 5   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         -6                 mind, and Hamzeh’s then existing state of mind. The
                            statement shows that despite Hamzeh’s statement that
                            the plan has been going on for two months, Steve only
                            learned of it yesterday. (5) And that since the plan of
                            going to Texas mirrors Mike’s plans a month earlier,
                            that Hamzeh was lying: the plan was Mike’s. Also, the
                            fact that it doesn’t appear in any reports means that it
                            was just concocted that week.
3090     DD73 PT 8 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         6-7                mind, and Hamzeh’s then existing state of mind. It
                            shows that Mike is controlling availability and cost.
                            Also, Hamzeh’s statement about “renting the
                            weapons” and Mike’s response shows both Hamzeh’s

                                      27
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 27 of 38 Document 310
                           utter ignorance of firearms, and it shows Mike’s
                           leadership role.
3091     DD73 PT 8page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         14 - 15           mind, and Hamzeh’s then existing state of mind. The
                           statement shows Mike’s control of prices and
                           Hamzeh’s desire for “machineguns like the one you
                           have.” (15). Meaning: he wants guns like Mike’s.
3092     DD73 PT 8 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         21 - 22           mind, and Hamzeh’s then existing state of mind. It
                           shows Mike setting the price, the price being tied to
                           Mike’s weapon (which he got from the same source).
3093     DD73 PT 8 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         26 - 27           mind, and Hamzeh’s then existing state of mind. It
                           shows the planning coming from Steve and Mike. The
                           two of their commitment and Hamzeh also joining in.
3094     DD74 PT 2 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         34 - 45           mind, and Hamzeh’s then existing state of mind. To
                           the extent it’s thought hearsay, it would be a then
                           existing state of mind and present sense impression.
                           This shows the effect on Hamzeh and the confusion of
                           the moment, including Steve’s influence on Hamzeh
                           and that Steve didn’t know about the plan until the
                           day before. (38). It also shows Hamzeh’s impression
                           that “this guy can brainwash you” (38). All of this is
                           going to show the influence that Steve and Mike’s lies
                           had on Hamzeh.
3095     DD78 page 5       Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Mike’s statement again conflating his gun (a semi-
                           automatic) with machine gun. The statement also has
                           Mike aligning himself with Steve and Steve’s family.
3096     DD79 page 3 - 9   Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. It
                           also falls under the rule of completeness with the
                           government’s small exceprt.
                           This is Steve vouching for Mike and Mike’s family. (4)
                           and (8). It shows how much Hamzeh valued Steve and
                           his willingness after two pages of transcript to look
                           past Mike’s “brainwashing” the night before and
                           move on. (5). And it shows Hamzeh’s low-functioning
                           that in a matter of minutes he flips from hating Mike
                           to embracing him because of Steve’s vouching.

                                     28
                                                                Federal Defender Services
                                                                       of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 28 of 38 Document 310
3097     DD79 page 34 - 37 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows the pressure placed on Hamzeh to fit in with
                           Steve and Mike and the use of placing Mo on the
                           outside. That is, the social pressure that is exerted
                           within this group on Hamzeh to conform. (34-36).
                           Finally, there is Hamzeh swearing off the idea of Texas
                           and his desire to stay with Mike and Steve without
                           doing anything. (37).
3098     DD 79 page 72 -   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         73                mind, and Hamzeh’s then existing state of mind.
                           Hamzeh is thinking of going on vacation to Jordan
                           (72). It also shows Mike’s influence on Hamzeh by
                           showing him masonic symbols and feeding Hamzeh
                           lies about the masons. (73).
3099     DD79 page 76      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows Hamzeh’s belief (influenced by Mike) that the
                           Masons are manipulating Muslims, and Mike’s
                           statement that women in Jordan are prostitutes
                           because of the Masons. Mike also plays on Hamzeh’s
                           religion.
3100     DD84 PT 2 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         16 - 17           mind, and Hamzeh’s then existing state of mind.
                           Showing Mike’s influence on Hamzeh and the lies that
                           he fed Hamzeh about the Masons, including that they
                           are ISIS.
3101     DD84 PT 2 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         38 - 41           mind, and Hamzeh’s then existing state of mind. The
                           statements show Mike is in charge and crafting the
                           plan. It shows Mike is in control and moving the
                           plan.(38-40) Also, when the explanation of the guns
                           becomes more precise it shows Hamzeh’s ignorance.
                           He says he wants a machine gun and then when the
                           difference is explained he says “oh, you mean like
                           that” (40) and when Steve explains it will be one bullet
                           at a time, Hamzeh “says this is not a problem.” And
                           the conversation then quickly goes to using the guns
                           to shoot outside. (40-41). It also shows Mike’s
                           dominance over Hamzeh .
3102     DD84 PT 2 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         43 - 45           mind, and Hamzeh’s then existing state of mind. The
                           statements is about Hamzeh again inserting other
                                      29
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 29 of 38 Document 310
                           people into the plan to frustrate it and save face. It is
                           all part of his M.O. of bs’ing.
3103     DD84 PT 3 - 4     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         page 30 - 32      mind, and Hamzeh’s then existing state of mind.
                           Hamzeh inserts the fourth person and then when Mike
                           shows his displeasure, he quickly backs down. It also
                           shows the utter preposterousness of Hamzeh having
                           “a plan” it shifts with the minute and is all lies.
3104     DD84 PT 3 - 4     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         page 34 - 35      mind, and Hamzeh’s then existing state of mind. The
                           statement shows the ambiguity of the guns being
                           bought. Mike says that there are two guns: a
                           Kalashnikov and M16. And Mike says his weapon (a
                           semi-automatic) is a Kalashnikov.
3105     DD84 PT 3 – 4     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         page 74           mind, and Hamzeh’s then existing state of mind. It
                           also goes to show Hamzeh’s lies.
                           Mike has to encourage Hamzeh to work and save $500
                           for the gun, showing Hamzeh’s prior statements about
                           having $7000 to be false. Also, shows his lack of
                           positional predisposition. He couldn’t afford to get
                           this type of gun.
3106     DD86 page 18 - 20 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Mike’s statements show that when Hamzeh cannot
                           raise $500, the price has dropped to $300. It shows the
                           effect of Mike’s statements and continually changing
                           scenario on Hamzeh and what they are getting. All of
                           which is part of the bait-and-switch that Mike did on
                           Hamzeh. And it shows that Mike has assured them
                           that they can go up north to go shooting. (19). All of it
                           is part of his persistent grooming of Hamzeh. It is also
                           indicative of Hamzeh’s relief that the plan to Texas is
                           off. (20).
3107     DD90 PT 1 page 3 Verbal act, truth irrelevant, effect on Hamzeh’s state of
         -5                mind, and Hamzeh’s then existing state of mind. It is
                           also a lie. The statement is indicative of Hamzeh
                           creating additional ways of backing out. He invents a
                           need to go to Washington D.C. two days later to do
                           immigration paperwork for his sister. (4). And then he
                           quickly changes it to driving there.


                                       30
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 30 of 38 Document 310
3108     DD90 PT 1 page 7   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         -8                 mind, and Hamzeh’s then existing state of mind. This
                            is further evidence of Hamzeh’s transience and his
                            desire to create obstacles to get out of things while
                            saving face. (7). It also speaks to Hamzeh’s
                            understanding of Steve’s situation with the divorce
                            and immigration consequences. This goes to the
                            influence it had on Hamzeh and why Hamzeh would
                            take the blame in his statement—he thought Steve
                            would be deported. It doesn’t matter the truth of the
                            statement, it matters how it influenced Hamzeh.
3109     DD90 PT 1 page 8   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         -9                 mind, and Hamzeh’s then existing state of mind. And
                            if thought hearsay, it would be a present sense
                            impression. The statement goes to Hamzeh’s desire
                            back out and blame things not happening on Mo,
                            which he eventually does. When Steve says who will
                            frustrate things or say something Hamzeh says “Mo,
                            man. I am not.” (8) It is also indicative of how Steve
                            perceives Hamzeh, be normal: “Laugh and be silly and
                            what not.” (9).
3110     DD90 PT 1 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         19                 mind, and Hamzeh’s then existing state of mind. The
                            state is the fruit of the lies Mike has told Hamzeh about
                            Muslims being banned from getting weapons and
                            Hamzeh’s belief that this opportunity to get a gun will
                            close.
3111     DD90 PT 2 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         19 - 21            mind, and Hamzeh’s then existing state of mind.
                            Hamzeh again frustrates things with a trip to
                            Washington. There is no evidence any was planned. If
                            we had the text messages and phone calls we could
                            prove it. Also, it is indicative of Mike’s pressure on
                            Hamzeh to not just make sure it’s not postponed with
                            a trip to D.C. but that it happen Monday.
3112     DD90 PT 2 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         24                 mind, and Hamzeh’s then existing state of mind. Mike
                            is again assuring Hamzeh that they are getting a
                            Kalashnikov and when Hamzeh shows his
                            unfamiliarity with the gun, he is mocked. It is also goes
                            to Hamzeh’s desire to go practice shooting. And it is
                            indicative of Mike pushing things that Hamzeh
                            doesn’t want.
                                        31
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 31 of 38 Document 310
3113     DD90 PT 2 page    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         36                mind, and Hamzeh’s then existing state of mind. Mike
                           is again driving the plan and making sure that they
                           have money and that if they don’t they can borrow the
                           money from him. He is also setting the price.
3114     DD92 page 7 - 13 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. This
                           long statement by Steve about how bad things are for
                           him and how down he is in life plays on his best friend,
                           including the fact that it in the midst of his despair he
                           has no paperwork to even receive the money his
                           family sent him. (12) This goes to the influence it had
                           on Hamzeh and why Hamzeh would take the blame
                           in his statement—he thought Steve would be
                           deported. It doesn’t matter the truth of the statement,
                           it matters how it influenced Hamzeh
3115     DD92 page 19      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. The
                           statement shows the ever changing plan from
                           Milwaukee to Texas to Indiana.
3116     DD92 page 20      Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           The statement shows the effect of Steve’s prior
                           vouching for Mike and how this has influenced
                           Hamzeh to believe he can trust him.
3117     DD92 page 30 - 31 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           This shows Hamzeh inserting a plan to go to
                           Washington and that they will take the weapons to go
                           outdoors shooting, which Mike has groomed Hamzeh
                           to enjoy.
3118     DD95 PT1 page 3 Verbal act, truth irrelevant, effect on Hamzeh’s state of
         - 17              mind, and Hamzeh’s then existing state of mind. Rule
                           of completeness. The statement is Hamzeh backing
                           out. While earlier steps of inserting another person
                           and the plan to Washington weren’t enough to stop his
                           friends, he now invokes the Sheikh and (at the same
                           time) blames Mo for leaking it. A point he made in Ex.
                           3109. It also shows how the informants sought to
                           isolate Hamzeh, reveal the fruit of Mike’s influence
                           and Mike’s appeal to religious motivations, when
                           Hamzeh says ISIS is the enemy of Islam Mike insists
                           that they are Masonic. (5). There is also the fruit of
                                     32
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 32 of 38 Document 310
                           Mike’s lies about Muslims being banned from having
                           guns and carrying identity cards. (10) And there is
                           Hamzeh’s willingness to save face after disappointing
                           his friend and still get the weapons but for protection.
                           (11, 15–16).
3119     DD95 PT1 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         17 - 18           mind, and Hamzeh’s then existing state of mind. Mike
                           is still in control of the plan and he also tells Hamzeh
                           that there will be lots of weapons to choose from. (17).
                           An important point for when Hamzeh asks for a
                           smaller gun, when he is shown what is brought. It is
                           all part of Mike’s bait-and-switch move. It also goes to
                           Hamzeh’s belief that they will go target shooting with
                           the weapons and his focus on seeing the Imam.
3120     DD95 PT1 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         23 - 24           mind, and Hamzeh’s then existing state of mind. The
                           statement shows that “it’s over” and “we are going to
                           do anything.” (23). And Hamzeh’s willingness to get a
                           weapon, to go shooting with it, to Mike’s “faraway
                           place.” It is also indicative of Hamzeh’s desire to not
                           get a silencer: “A silencer is not necessary. We don’t
                           need a silencer my dear.” (24) and his loose use of the
                           term machinegun. (24)
3121     DD95 PT1 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         26 - 27           mind, and Hamzeh’s then existing state of mind. The
                           statement shows Hamzeh’s desire to return to normal
                           with his friends and go play pool and Mike’s
                           departure in disgust. (26-27). All of which speaks to his
                           subtle manipulation.
3122     DD95 PT2 page 2   Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. It
                           shows Mike’s insistence on this happening and that he
                           is the one driving it all.
3123     DD95 PT2 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         17 - 18           mind, and Hamzeh’s then existing state of mind. The
                           statement is Hamzeh checking whether Mike really
                           has a place where they can go up north and go shoot
                           with the guns they are getting. (17-18).
3124     DD95 PT2 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         35                mind, and Hamzeh’s then existing state of mind. The
                           statement shows Hamzeh’s complete naiveté and
                           Mike’s control over the situation, also the social

                                     33
                                                                Federal Defender Services
                                                                       of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 33 of 38 Document 310
                           pressure he exerts to shut Hamzeh up. It also shows
                           the ambiguous use of “machineguns” to mean rifle:
                           “Here America houses are full of weapons America In
                           every house you enter there are five machineguns I
                           mean it is not a big big deal.” (35 (emphasis in original)).
3125     DD95 PT2 page     Verbal act, truth irrelevant, effect on Hamzeh’s state of
         43 - 50           mind, and Hamzeh’s then existing state of mind. The
                           statements show the pressure both informants are
                           putting on Hamzeh and his resistance to it. This also
                           provides needed context to the statements the
                           government seeks to introduce from Hamzeh’s post-
                           arrest.
3126     DD97 page 5       Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. This
                           is the other recording of 3118, it shows the way the
                           informants tried to isolate Hamzeh from others and
                           keep him from talking to people who would convince
                           him to rethink what he’s being fed by the informants.
                           Steve: “Samy, you are talking to people without telling
                           us.” And Mike: “What are you saying that you spoke
                           to a Sheikh? – What did you tell the Sheikh.”
3127     DD97 page 10 –    Verbal act, truth irrelevant, effect on Hamzeh’s state of
         11                mind, and Hamzeh’s then existing state of mind. The
                           statement shows Hamzeh’s desire is have the
                           weapons, in case later the lies that Mike has fed him
                           about Muslims being persecuted and having their
                           guns banned, when the new president comes.
3128     DD97 page 14 - 16 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. The
                           statement is about the anxiety produced by Mike’s
                           prolonged talk about Muslims being persecuted and
                           having the weapons for protection—Hamzeh’s long-
                           stated goal.
3129     DD97 page 32 - 33 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           This is slightly different from 3120. It goes to
                           Hamzeh’s lack of desire for a silencer, the ambiguous
                           use of machine gun, and the idea that the purchase is
                           flexible. In response to Hamzeh’s desire to not get a
                           silencer, Mike says: “We will bargain then.” It also
                           goes to the stated desire to go shooting up north.


                                        34
                                                                   Federal Defender Services
                                                                          of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 34 of 38 Document 310
3130     DD97 page 36 - 37 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. This
                           is a different recording of Ex. 3121. The statement
                           shows Hamzeh’s desire to return to normal with his
                           friends and go play pool and Mike’s departure in
                           disgust. (26-27). And it speaks to Hamzeh’s desire for
                           his friends to talk with the Sheikh.
3131     DD97 page 42 - 43 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. It
                           shows the effect of Steve’s immigration status on
                           Hamzeh. He now believes that despite no papers,
                           Steve is going to stay in the country and not return to
                           Jordan. It also shows Hamzeh’s then existing belief
                           that they would use the weapons to entertain
                           themselves, just like playing pool. That is, Mike’s
                           grooming of Hamzeh is complete. He introduced and
                           made Hamzeh like going to the range and now it is
                           part of his life.
3132     DD97 page 67 - 68 Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind. This
                           goes to the pressure placed on Hamzeh and how the
                           informants continue to goad him into unlawful
                           conduct. And it is Hamzeh’s resistance, telling them
                           “Let me out of it” and “I’m telling you this thing is not
                           permissible; it is not permissible; it is and not
                           permissible.” (68).
3133     DD104 page 12 -   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         17                mind, and Hamzeh’s then existing state of mind. This
                           is an hour before the arrest and there is a lot going on
                           here. First, Mike and Hamzeh’s interaction shows that
                           Hamzeh does not intend to keep Steve’s gun (the
                           second charge), Hamzeh asks “Can you keep [Steve’s]
                           with you.” And Mike says: “That’s fine, yeah.” 13.
                           Second, it goes to Hamzeh’s unease at the situation
                           and the questions he has about the weapon. (14–15).
                           His questioning of licensing relates back to earlier
                           conversations. Exhs. 3050–52.It also goes to his desire
                           to get a gun without a silencer. (16). And it shows
                           Hamzeh’s inability to afford it, seeing if it can be $250.
3134     DD104 page 20     Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind
                           Shows that they are planning on taking the guns up
                           north to shoot that day.
                                      35
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 35 of 38 Document 310
3135     DD104 page 22     Verbal act, truth irrelevant, effect on Hamzeh’s state of
                           mind, and Hamzeh’s then existing state of mind.
                           Shows the anxiety in the car and Mike’s pressure on
                           both to act normal. Relates to Ex. 3137.
3136     DD104 page 24 -   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         26                mind, and Hamzeh’s then existing state of mind. Goes
                           to Hamzeh’s unease with the situation and desire to
                           get a firearm that is (in his view) licit. It also goes to
                           why they are meeting this dealer: Mike says he is the
                           only one who will talk to us. (25). It also goes to
                           Hamzeh’s ignorance that they can try the weapons
                           first. (26). And Mike’s pressure.
3137     DD104 page 33 -   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         35                mind, and Hamzeh’s then existing state of mind. Goes
                           to Hamzeh’s continued reluctance and the pressure
                           that’s being exerted on him by his two friends. This
                           includes: “Samy, what the fuck you want me to do?
                           You wanna fucking go back, I mean?” And Hamzeh
                           responding: “I am starting to get scared of him, I don’t
                           know.”
3138     DD104 page 37 -   Verbal act, truth irrelevant, effect on Hamzeh’s state of
         47                mind, and Hamzeh’s then existing state of mind. To
                           the extent its considered hearsay, it is a then existing
                           state of mind, it is present sense impression, and
                           excited utterance.
                           This is everything. It is all the pressure exerted, it is
                           Hamzeh’s desire for a different gun—a pistol. (39) It is
                           also his dismay that the gun is different, (46), it is
                           Hamzeh having to borrow money (44).
3149     Defense           Verbal act, truth irrelevant. Goes to motive and intent.
         Translation 3-5   To the extent its considered hearsay, it is a then
                           existing state of mind. Rule of completeness.
                           This goes to Steve’s ability and plans to stay in the
                           country which have been in flux, with his uncertain
                           paperwork and why Hamzeh would cover for him
                           during his post-arrest statements.
3150     12-16             This is fuller transcript of the discussion in Ex. 3133,
                           and it’s admissible for the same reasons expressed
                           there. Verbal Act, Truth Irrelevant. Goes to motive and
                           intent. To the extent its considered hearsay, it is a then
                           existing state of mind.


                                     36
                                                                 Federal Defender Services
                                                                        of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 36 of 38 Document 310
3151     24–26             This is a fuller transcript of 3136, and it’s admissible
                           for the same reasons of verbal Act, Truth Irrelevant.
                           Goes to motive and intent. To the extent its considered
                           hearsay, it is a then existing state of mind.
3152     32-34             This is fuller transcript of the discussion in Ex. 3137,
                           and it’s admissible for the same reasons expressed
                           there. Verbal Act, Truth Irrelevant. Goes to motive and
                           intent. To the extent its considered hearsay, it is a then
                           existing state of mind.
3153     37–47             This is a fuller transcript of 3138 and it’s admissible for
                           the same reasons. It has these quotes, which are
                           essential to the defense.
                           SAMY: [UI] same one you had, that’s what you told us
                           about [UI] (40)
                           SAMY: I thought it was similar like yours man. We are
                           coming came on the basis, of it being the same man …
                           Mike: Okay, you should not get upset with me, man.
                           SAMY: But, we agreed as such o [Mike]. It is not right
                           that we come and find a different weapon, but, okay,
                           it is okay. It is not a problem.




                                     37
                                                                  Federal Defender Services
                                                                         of Wisconsin, Inc.
   Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 37 of 38 Document 310
      IV.     Conclusion

      This case is all about what brought Hamzeh from being a big talker, who hadn’t

yet decided whether he even wanted a pistol, to being indicted for possessing an

unregistered machine gun. To understand the pressure exerted by the informants the jury

has to have the informants’ statements and Hamzeh’s responses. Those statements are

not hearsay but verbal acts—they are not being offered for the truth of the matter asserted

but to show the power they exerted on Hamzeh (the effect) and his response. The rules

of evidence and the Constitution provide Hamzeh with the right to present this

information to the jury, and thus the defense asks that the Court rule Exhs. 3041–3153 are

admissible.

      Dated at Milwaukee, Wisconsin this 4th day of October 2019.


                                         Respectfully submitted,

                                         /s/     Craig W. Albee
                                         Craig W. Albee, WI Bar #1015752
                                         Joseph A. Bugni, WI Bar #1062514
                                         FEDERAL DEFENDER SERVICES
                                          OF WISCONSIN, INC.
                                         517 E. Wisconsin Ave - Rm 182
                                         Milwaukee, WI 53202
                                         Tel. (414) 221-9900
                                         E-mail: craig_albee@fd.org

                                         Counsel for Defendant, Samy M. Hamzeh




                                            38
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
    Case 2:16-cr-00021-PP-WED Filed 10/04/19 Page 38 of 38 Document 310
